Citation Nr: 1440904	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-47 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to his service-connected left ankle disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to his service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to November 1976 and from June to July 1989, with additional periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a personal hearing in June 2013 before the undersigned Veterans Law Judge. A transcript of the hearing is contained in the record, in Virtual VA.

The Veteran's record is contained in two virtual record systems.

This appeal was previously before the Board in February 2014.  The Board remanded the claim so that treatment records could be requested, Social Security Administration disability records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue(s) of entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus caused by prescribed psychiatric medication has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran contends that he has developed left knee and left hip disabilities as a result of his service-connected left ankle disability.  He argues that his service-connected left ankle has caused him to walk with an abnormal gait, which has resulted in his developing left knee and hip disabilities.  Alternatively, he argues that his gait from his left ankle aggravates his left knee and hip disabilities.

The Veteran injured his low back in a work accident in October 2001.  He complained of low back pain with radicular symptoms to his left lower extremity subsequent to the injury.  Currently the virtual record contains records of VA examinations from the 1990s, and limited treatment records from the Veteran's 1989 left ankle injury.  There are no records regarding the 2001 injury, the Veteran's Worker's Compensation claim (which was granted) or any other treatment records from the 1990s to 2002.  The Veteran has also reported that he fell as a result of his ankle "giving way" and struck his left knee in roughly 2000, at which point his left knee symptoms began.  There are no virtual records related to this incident available.  On remand, attempts should be made to obtain any treatment records prior to 2004, regarding the Veteran's left knee and left hip symptoms, or regarding his left ankle and his gait.  

In May 2010, the Veteran was afforded a VA joint examination in conjunction with his left knee and hip claims.  As noted in the prior Board remand, the examination does not include a discussion of the Veteran's aggravation theory of entitlement.  The Veteran incorrectly informed the examiner that his left ankle disability began in the 1970s, when the injury occurred in 1989.  It does not appear from the report that the examiner realized this mistake.  The VA physician noted that a 2003 private record showed the Veteran had a normal gait, and had L5, S1 neuropathy.  She noted that the Veteran had left knee and hip pathology with an altered gait.  She also noted that there were no treatment records or complaints of left knee or hip pain between the Veteran's in-service injury (incorrectly noted as occurring in 1976), and 2001 when he injured his back in a work accident.  She also noted that the first documentation of an altered gait was from a 2006 note.  The Board notes that a September 2004 record indicated the Veteran walked with a cane.  She found that one does not "see effects in other joints due to a joint injury without long-term altered gait."  She found that the half inch difference in length between both legs was not considered significant to participate in current pathology.  "The symptoms of the [Veteran] are more likely related to [his] back injury and residual radiculopathy, and [obesity]."  

The Board remanded for a VA examination that addressed the Veteran's aggravation theory of entitlement.  The examination was provided in April 2014.  He reported that he was seen by a VA physician who told him that his left hip and both knees were due to his left ankle injury in 1971 and his ankle surgery (again noted as the wrong date, as his ankle injury occurred in 1989).  The nurse practitioner noted that the Veteran had mild osteoarthritis of the left knee that was less likely than not related to the Veteran's service or his service-connected left ankle disability.  She also noted it was less likely than not aggravated by his left ankle disability.  Her rationale was that x-rays showed that the Veteran's left ankle injury had been stable since 1991.  This rationale does not indicate if the left ankle could have been of a severity to cause the left knee and hip disabilities since 1991, as the "stability" of the left ankle since 1991 in this instance refers to the x-rays and not specifically address the laxity of the joint.  Lastly, she noted that an October 2009 orthopedic note documented that the Veteran's low back pain was the cause of his hip and knee pain.  However, the cited October 21, 2009 orthopedic surgery consultation did not state that his low back pain was the cause of his hip and knee pain, and instead noted that his "current symptoms began when he began increasing his walking in an effort to lose weight."  As such, the Board finds this VA examination inadequate for the purposes of providing a nexus for the left knee and hip claims.  On remand, the Veteran should be provided another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information and releases for any treatment he received for his left knee, hip and ankle prior to 2002.  Negative replies should be requested, and if no such consent forms are obtained, the reasons for this should be documented in the virtual record.  If the records are not available, the Veteran and his representative should be informed of the steps taken to obtain the records and a formal finding of unavailability memorandum should be added to the claims file.

2.  Obtain the records associated with the Veteran's 2001 work injury and subsequent Worker's Compensation claim.  If the records are not available, the Veteran and his representative should be informed of the steps taken to obtain the records and a formal finding of unavailability memorandum should be added to the claims file.

3.  Schedule the Veteran for a VA joints examination to determine the etiology of his claimed left hip and knee disorders.  The virtual record and a copy of this REMAND should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination.

Following examination, interview of the Veteran, and review of the record, the examiner should identify any current left hip and/or knee disorders.  With respect to each diagnosis, the examiner must answer the following:

(a) Is it at least as likely as not (a 50/50 probability or greater) the disorder began in or is related to service?

(b) Is it at least as likely as not (a 50/50 probability or greater) the disorder was caused by the Veteran's service-connected left ankle injury?

(c) Is it at least as likely as not (a 50/50 probability or greater) the disorder was aggravated (permanent worsening of the underlying disability beyond its natural progress) by his service-connected left ankle disability?

If the examiner finds that the Veteran's knee and hip disorders were aggravated by his service-connected left ankle disability, then the examiner must cite evidence (dates if possible) of the pre-existing hip and knee disorders and comment on the degree of disability prior to aggravation, including listing symptoms.

The examiner should note that the Veteran's left ankle injury occurred in 1989.  

The examiner must address the December 2009 VA orthopedic notation that the Veteran's left hip pain "could be secondary o his back and compensation of his left ankle;" and the February 2011 statement that his ankle contributes to his left knee problems. 

The examiner must provide a complete rationale for each opinion expressed.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated. T hen, readjudicate the claims on appeal.  If the claims remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


